DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 04/20/2020.  With entry of the concurrently filed preliminary amendment, claims 1-10 are currently pending and under examination herein.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 04/20/2020 and 01/04/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2018-0055561A (‘KR ‘561’; citing infra to corresponding machine translation, of record).
Regarding Claims 1 and 4, KR ‘561 discloses (2nd page, sixth para from bottom) a method for preparing ethylene vinylacetate copolymer comprising a step of polymerizing ethylene monomers and vinyl acetate monomers in an autoclave reactor in the presence of a low temperature and a high temperature initiator [for claim 4].  Specific disclosure is provided therein to a method wherein a temperature of an upper stage of the autoclave reactor during the polymerizing step is 130 to 160oC, namely 150oC (4th page: Top temperature of reactor (o C): 150 …), a temperature of a lower stage of the autoclave reactor during the polymerizing is 170 to 230oC (id., third sentence: maximum temperature at the bottom of the autoclave reactor may be about 170 to 230o C …), and a pressure of the autoclave reactor is 1800 to 2100 bar (id., Process conditions Example 1 … Example 4 … Pressure (bar) 1940 … 1880 …).   As such, KR ‘561 is found to disclose a method that fully meets all the limitations of instant claim 1.
Regarding Claim 2, KR ‘561 further discloses (see Table 2) ethylene vinylacetate copolymers produced according to Examples 1-4 having values of molecular weight distribution (PDI) and weight-average molecular weight (Mw) which equate to a number-average molecular weight (Mn) within the claimed range of 14,000 to 19,500 g/mol.  Thus Example 1, for instance, reports a 3.1 PDI and 86,800 Mw.  As PDI ordinarily reflects the ratio Mw/Mn, the example implicitly describes an ethylene vinyl acetate copolymer having a Mn of 28,000 g/mol, as claimed (Mn = 86800/3.1 = 28000).    
Regarding Claim 3, KR ‘561 further discloses (see Table 2) wherein the ethylene vinylacetate copolymer has a content of long chain branching (LCB) of 0.1 to 2 per carbon number of 1,000, for instance, LCB (/1,000C) of 1.3 as reported in Example 1 thereof. 
Regarding Claim 5, KR ‘561 further discloses (see 3rd page, seventh para) wherein the low temperature initiator and the high temperature initiator are included at a weight ratio of 5:95 to 90:10. 
Regarding Claims 6 and 7, KR ‘561 further discloses (see 3rd page, eighth-ninth paras) wherein the low temperature initiator includes one or more of DIPND, CUPND, SBPC, NBPC, EHP, TAPND or TBPND and the high temperature initiator includes one or more of TAPPI, TBPPI, TAPEH, TBPIB, TBPIN or TBPA.
Regarding Claim 8, KR ‘561 further discloses (see Table 1) wherein the vinylacetate (VA) monomers are included in a content of 15 to 40 parts by weight, based on 100 parts by weight of a sum of ethylene monomers and vinylacetate monomers; for instance, VA (wt%) 27.2 as reported in Example 1 thereof.  
Regarding Claim 9, KR ‘561 further discloses (see Table 2) wherein the ethylene vinylacetate copolymers has a polydispersity index (PDI, Mw/Mn) of 3 to 4.5; for instance, PDI of 3.1 as reported in Example 1 thereof. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a verified translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 106749821A (‘CN ‘821’; citing infra to corresponding machine translation, of record).
Regarding Claim 1, CN ‘821 discloses a production process for ethylene-vinyl acetate copolymer including a step of polymerizing ethylene monomers and vinyl acetate monomers in a reaction kettle in the presence of an initiator, wherein the reaction kettle is considered a species of the instant autoclave reactor, based on its described structure (see Abs., para [0038]).  Example 1 thereof (see paras [0035] -[0036]) describes an embodiment wherein the polymerizing step is performed in a reactor divided from bottom to top into 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 and 11 reaction zones and wherein the temperature in reaction zone 1 is 217oC, the temperature in reaction zone 11 is 160oC, and the pressure of the reactor is 1960 bar.  Given the bottom-to-top enumeration of reaction zones, it is considered that reaction zone 1 and reaction zone 11 correspond respectively to a lower stage and an upper stage of the disclosed reactor, that the reported temperatures of the respective zones fall within the instant ranges for “a lower stage” (170 to 230oC) and “an upper stage” (130 to 160oC), and that there is no claim language stipulating a consecutive arrangement of said stages within the autoclave reactor.  As such, CN ‘821 is found to disclose a production process (method) that fully meets all the limitations of instant claim 1.
Regarding Claims 2, 3, 9 and 10, it is acknowledged that CN ‘821 does not characterize the ethylene vinylacetate copolymer produced by the disclosed production process in terms of Mn, content of long chain branches (LCB), PDI or Mw; however, as discussed above, the reference teaches the same method step and reactor conditions (upper/lower stage temperatures/pressure) as claimed. Therefore, the claimed LCB content and molecular weight parameters are reasonably presumed to implicitly result from practice of the production process described in CN ‘821. Thus, there is a plausible basis for finding, prima facie, that the reference process falls within the scope of said claims.  Accordingly, there is sufficient evidence in the record to justify shifting the burden to applicant to show otherwise as per In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding Claims 4-7, CN ‘821 further discloses wherein a low temperature initiator and a high temperature initiator are included at a weight ratio of 5:95 to 90:10 (see para [0036]: initiator in reaction zone 5 is tert-butyl peroxypivalate [species of high temperature initiator, per claim 7] with a mass concentration of 30% … the initiator in reaction zones 7, 9 and 11 has a mass concentration of 30% of tert-butyl peroxyneodecanoate [species of low temperature initiator, per claim 6]).   
Regarding Claim 8, CN ‘821 further discloses (see Table 1) wherein the vinylacetate (VA) monomers are included in a content of 15 to 40 parts by weight, based on 100 parts by weight of a sum of ethylene monomers and vinylacetate monomers; for instance, VA (wt%) 18.5 as reported in Example 1 thereof.  

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 2018-0055563A (‘KR ‘563’; citing infra to corresponding machine translation, of record).  
Regarding Claims 1 and 4, KR ‘563 discloses (1st page, final sentence; 2nd page, sixth para) a method for preparing ethylene vinylacetate copolymer comprising a step of polymerizing ethylene monomers and vinyl acetate monomers in an autoclave reactor in the presence of a low temperature and a high temperature initiator [for claim 4].  Specific disclosure is provided therein to a method wherein a temperature of an upper stage of the autoclave reactor during the polymerizing step is 130 to 160oC, namely 150oC (4th page: Process conditions Example 1 … Top temperature at the top of reactor (o C): 150 …), a temperature of a lower stage of the autoclave reactor during the polymerizing is 170 to 230oC (id., Process conditions Example 1 … Top temperature at the bottom of the reactor (o C): 180 …), and a pressure of the autoclave reactor is 1800 to 2100 bar (id., Process conditions Example 1 … Pressure (bar) 1940 …).  As such, KR ‘563 is found to disclose a method that fully meets all the limitations of instant claim 1.
	Regarding Claims 2, 3 and 10, it is acknowledged that KR ‘563 does not characterize the ethylene vinylacetate copolymer produced by the disclosed method in terms of Mn, content of long chain branches (LCB) or Mw; however, as discussed above, the reference teaches the same method step and reactor conditions (upper/lower stage temperatures/pressure) as claimed. Therefore, the claimed LCB content and molecular weight parameters are reasonably presumed to implicitly result from practice of the preparation method described in KR ‘563. Thus, there is a plausible basis for finding, prima facie, that the reference process falls within the scope of said claims.  Accordingly, there is sufficient evidence in the record to justify shifting the burden to applicant to show otherwise as per Spada supra.  
Regarding Claim 5, KR ‘563 further discloses (see 2nd page, eleventh para) wherein the low temperature initiator and the high temperature initiator are included at a weight ratio of 5:95 to 90:10. 
Regarding Claims 6 and 7, KR ‘563 further discloses (see 2nd page, twelfth-thirteenth paras) wherein the low temperature initiator includes one or more of DIPND, CUPND, SBPC, NBPC, EHP, TAPND or TBPND and the high temperature initiator includes one or more of TAPPI, TBPPI, TAPEH, TBPIB, TBPIN or TBPA.
Regarding Claim 8, KR ‘563 further discloses (see Table 1) wherein the vinylacetate (VA) monomers are included in a content of 15 to 40 parts by weight, based on 100 parts by weight of a sum of ethylene monomers and vinylacetate monomers; for instance, VA (wt%) 28 as reported in Example 1 thereof.  
Regarding Claim 9, KR ‘563 further discloses (see Table 1) wherein the ethylene vinylacetate copolymers has a polydispersity index (PDI, Mw/Mn) of 3 to 4.5; for instance, MWD of 3.1 as reported in Example 1 thereof. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a verified translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vaughn, Jr., et al (US 3178404) is cited as pertinent to polymerizing ethylene in a two-zone pressure vessel at a reaction pressure of 1,160 atm (= 1175 bar) and wherein the reaction temperature of a top zone and a bottom zone are respectively 160oC and 260oC (Examples 2, 3) or 173oC and 202oC (Example 4).  The cited art does not contemplate copolymerizing ethylene monomers and vinylacetate monomers in the pressure vessel. 

Conclusion
	No claims are in condition for allowance at this time. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/05-18-22